Citation Nr: 0033546	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  96 - 35 682	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral defective 
hearing.  

Entitlement to service connection for residuals of 
perforation of the left tympanic membrane on a direct basis 
or as secondary to a service-connected head injury.

Entitlement to service connection for diplopia, claimed as 
dizziness, on a direct basis or as secondary to a service-
connected head injury.

Entitlement to a rating in excess of 30 percent for residuals 
of a head injury manifested by headaches.  

Entitlement to an effective date prior to May 1, 1997, for 
the payment of additional disability compensation benefits 
based upon a dependent spouse.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to July 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of April 1993, July 
1995, and February 1997 from the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

A rating decision of March 2000 denied service connection for 
a psychiatric disability claimed as secondary to a service-
connected head injury.  The veteran has not appealed that 
determination, and that issue is not currently in appellate 
status.  

On November 9, 2000, the President signed into law H.R. 8464, 
Veterans' Claims Assistance Act for 2000, (Nov. 9, 2000; 114 
Stat. 2096), designated as Public Law No. 106-475.  That 
Public Law rewrites  38 U.S.C. § 5107 (to be codified as 
amended at  38 U.S.C. § 5107) to eliminate the concept of a 
well-grounded claim, and redefines VA's duty to assist, 
including the provision of a medical examination, unless "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement."  This law is effective 
as of November 9, 2000, and must be applied to all pending 
appeals.  


FINDING OF FACT

The claim for an effective date prior to May 1, 1997, for the 
payment of additional disability compensation benefits on 
account of a dependent spouse lacks legal merit.  


CONCLUSION OF LAW

The claim for an effective date prior to May 1, 1997, for the 
payment of additional disability compensation benefits on 
account of a dependent spouse is legally insufficient.  
38 U.S.C.A. § 5110(f) (West 1991);  38 C.F.R. § 3.401(b) 
(1999);  Shields v. Brown, 8 Vet. App. 346, 351-52 (1995);  
Sabonis V. Brown,  6 Vet. App. 426, 430 (1994).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Evidence

In his original application for VA disability compensation 
benefits (VA Form 21-526), received in January 1990, the 
veteran reported that he had been married three times, and 
that his spouse had been married twice.  In that application, 
he provided a mailing address on [redacted] in Slidell, 
Louisiana.  The record establishes that the veteran has 
reported that same mailing address on all subsequent written 
communications with the RO and the Board until the present 
time, and that he has not reported any other failure to 
receive official communications directed to him at that 
address.  

Pursuant to a Board decision of April 1992, a rating decision 
of May 1992 granted service connection for headaches as 
residual to a head injury, evaluated as 10 percent disabling 
from January 1990.  As the veteran's rating was less than 30 
percent, he was not entitled to additional disability 
compensation benefits based upon his dependent spouse.  

Thereafter, a rating decision of December 1993 granted an 
increased rating of 30 percent for headaches as residual to a 
head injury, effective April 1, 1993.  The veteran was 
informed of that action by RO letter of January 4, 1994, 
directed to his address of record, which notified him, in 
pertinent part, that he should complete and return the 
enclosed VA Form 21-686c, Declaration of Status of 
Dependents, providing complete dates and places for ALL 
marriages and terminations of marriages for both him and his 
spouse, as well as the date of birth and Social Security 
number of his current spouse (emphasis in original).  He was 
further informed that if the requested evidence was not 
received within one year of the date of that letter of 
notification, additional benefits could not be paid prior to 
the date that information was received.  The veteran made no 
response to that letter, and did not provide the requested 
information and documentation.  

On April 28, 1997, the veteran submitted a copy of his 
marriage certificate, as well as copies of divorce decrees 
terminating his and his spouse's former marriages.  His award 
was adjusted to add additional disability compensation 
benefits for his spouse, effective May 1, 1997, the first day 
of the month following receipt of documentation establishing 
the termination of the prior marriages of the veteran and his 
spouse, and of the marriage of the veteran to his current 
spouse.  The veteran was notified of that action by RO letter 
of April 28, 1997.  In May 1997, the veteran requested an 
earlier effective date for the payment of additional 
disability compensation benefits on account of his dependent 
spouse, asserting that he had notified VA of his marriage in 
December 1989.  An RO letter of June 1997 informed the 
veteran that he had failed to provide evidence of dependency 
requested in the RO letter of January 4, 1994, and that 
disability compensation benefits on account of his dependent 
spouse were not payable prior to May 1, 1997.  The veteran 
appealed that determination, asserting that he did not 
receive the RO letter of January 4, 1994, or the VA Form 21-
686c, and a Statement of the Case was issued addressing that 
issue.  The veteran perfected his appeal by submitting his 
Substantive Appeal (VA Form 9).
II.  Analysis

An award of additional compensation on account of dependents 
based on the establishment of a disability rating in the 
percentage evaluation prescribed by law for the purpose shall 
be payable from the effective date of such rating; but only 
if proof of dependents is received within one year from the 
date of notification of such rating action.  38 U.S.C.A. 
§ 5110(f) (West 1991).

Governing law and regulations provide that additional 
compensation or pension for a dependent shall be the latest 
of the following dates:

(1) Date of claim.  This term means the following, 
listed in their order of applicability: 

(i) Date of veteran's marriage, or birth of his or 
her child, or, adoption of a child, if the evidence 
of the event is received within 1 year of the 
event; otherwise 

(ii) Date notice is received of the dependent's 
existence, if evidence is received within 1 year of 
the Department of Veterans Affairs request. 

(2) Date dependency arises. 

(3) Effective date of the qualifying disability rating 
provided evidence of dependency is received within 1 
year of notification of such rating action.

(4) Date of commencement of veteran's award.  38 C.F.R. 
§ 3.401 (1999).  

The record shows that the veteran was not entitled to 
additional disability compensation benefits based upon a 
dependent spouse prior to the effective date of the award 
increasing his disability rating to 30 percent, the 
percentage evaluation prescribed by law for that purpose.  
Following that award, the veteran was notified 
by RO letter, directed to his address of record, of his 
potential entitlement to additional disability compensation 
benefits based upon a dependent spouse and of the actions 
required for such benefits to be paid.  There is no evidence 
that the RO letter was returned as undeliverable, or that the 
veteran had provided any other or alternative mailing 
address, and the presumption must be that such letter was 
properly mailed to the addressee.  "The presumption of 
regularity supports the official acts of public officers and, 
in the absence of clear evidence to the contrary, courts 
presume that they have properly discharged their official 
duties."  Davis v. Brown, 7 Vet. App. 298, 300 (1995);  
Ashley v. Derwinski, 2 Vet. App. 307, 308- 309 (1992) (Ashley 
II)); see Morris v. Sullivan, 897 F.2d 553, 560 (D.C. Cir. 
1990);  United States v. Chemical Foundation, 272 U.S. 1, 14-
15 (1926).  In the instant appeal, the veteran's claims 
folders contains a copy of the letter dispatched by the RO to 
the veteran on January 4, 1994, with an enclosed VA Form 21-
686c, and there is no evidence that the notification letter 
to the veteran was returned as undeliverable.  

The record shows that the veteran failed to provide the 
requested information and documentation prior to April 28, 
1997, and his award of additional disability compensation 
benefits based upon a dependent spouse became effective May 
1, 1997, in accordance with the provisions of  38 U.S.C.A. 
§ 5110(f) (West 1991) and  38 C.F.R. § 3.401 (1999).  
Although the veteran now alleges that he did not receive the 
RO notification letter of January 4, 1994, properly addressed 
mail regularly deposited in the United States Postal Service 
is presumed to have been delivered to the addressee of 
record.  To that point, the United States Court of Appeals 
for Veterans Claims (Court) has held that the "presumption 
of regularity" that attends the official actions of 
governmental officials imposes a presumption that the 
Secretary of Veterans Affairs properly discharged his 
official duties by mailing the requisite notice.  

Further, the Court has held that "[w]here the law and not 
the evidence is dispositive, the claim should be denied or 
the appeal to the [Board] terminated because of the absence 
of legal merit or the lack of entitlement under the law."  
Shields v. Brown, 8 Vet. App. 346, 351-52 (1995);  Sabonis V. 
Brown,  6 Vet. App. 426, 430 (1994).  
Thus, the Board finds that the veteran's claim for an 
effective date prior to May 1, 1997, for the payment of 
additional disability compensation benefits on account of a 
dependent spouse is one in which the law, including the cited 
provisions of  38 U.S.C.A. § 5110(f) (West 1991) and  
38 C.F.R. § 3.401 (1999), is controlling.  Accordingly, the 
claim for an effective date prior to May 1, 1997, for the 
payment of additional disability compensation on account of a 
dependent spouse is legally insufficient.  


ORDER

The claim for an effective date prior to May 1, 1997, for the 
payment of additional disability compensation on account of a 
dependent spouse lacks legal merit, and is denied.  


REMAND

The service medical records show that in August 1962, the 
veteran reported that he had just been involved in a motor 
vehicle accident while stopped at an intersection; that he 
had been struck from behind and hit his head on the rear view 
mirror with a brief loss of consciousness; that he had an 
abrasion on the left temple, with no rhinorrhea or otorrhea, 
no bony tenderness or crepitation, no neurological 
abnormalities, and no evidence of skull fracture on X-ray.  
The radiographic report stated that X-rays of the skull 
revealed no evidence of fracture; that there could be a 
linear fracture line involving the right parietal bone, but 
that such did not appear to be likely; and that additional X-
rays should be scheduled if he continued to have symptoms.  
The clinical impression was mild cerebral concussion, and he 
was sent home for 24 hours.  There was no further complaint, 
treatment, findings, or reference to a concussion during the 
veteran's remaining period of active service, or on service 
separation examination.  

In July 1991, the veteran testified that he sustained a head 
injury when he skied into a tree during training at Fort 
Carson, Colorado; that he spent several days in the 
hospital; that he was involved in a car accident while at 
Fort Lewis, Washington; that he spent several days in the 
hospital; that skull X-rays showed skull fractures; that he 
has experienced headaches ever since, requiring that he take 
medication; and that a computerized axial tomography (CAT) 
scan done at a VA medical facility had revealed two skull 
fractures.  The veteran further testified that he had never 
suffered any injuries to his head, back or neck other than 
those during active service, and that he was first treated 
for his claimed disabilities by private physicians in 
California in 1963.  

The veteran has also submitted into evidence a copy of an X-
ray report, dated April 3, 1990, showing that he was referred 
for X-ray from the emergency room, VAMC, New Orleans; that 
both sides of his face were swollen; and that fractures were 
seen in the body of the mandible on the left, anteriorly, and 
over the zygomatic arch on the right.  The Board notes that 
the RO has not obtained VA outpatient treatment records 
pertaining to treatment of the veteran in the emergency room, 
VAMC, New Orleans, in April 1990, and such records have not 
been taken into consideration in evaluating his disabilities.  
All such records must be obtained.  

A report of VA neurological examination, conducted in August 
1995, shows that the veteran stated that he was in the 
service until 1957; that in the last year of service, he was 
involved in a motor vehicle accident in which a jeep flipped 
over and he was trapped underneath it; that he subsequently 
experienced headaches; and that he currently experiences 
problems with intermittent dizziness and double vision.  

A report of VA examination for head injury, conducted in 
November 1995, cited the veteran's statement that he was in a 
jeep accident in which the vehicle overturned, pinning him 
underneath; that he had a one hour loss of consciousness with 
complete amnesia for a longer period; that he was 
hospitalized for about two 
weeks; and that he had experienced daily headaches since that 
accident, usually mild but occasionally severe and prostrated 
[sic]. 

Private treatment records from T. K. Krefft, MD, dated in 
June 1996, cite a history offered by the veteran to the 
effect that in 1962, he was driving his vehicle when he was 
struck from the rear by a dump truck, knocked into the 
vehicle in front of him and then into oncoming traffic, where 
he was struck by another vehicle; and that he was taken by 
ambulance to the Fort Lewis Hospital, where he was found to 
have a hairline fracture of the skull.  The veteran was 
further quoted as saying that he experienced headaches and 
dizzy spells since the accident, precipitated by turning his 
head or moving around.  

The record show that although the veteran reported in March 
1990 that he had been granted Social Security Administration 
(SSA) disability benefits, the RO has not requested copies of 
the medical records relied upon by that agency in granting 
SSA disability benefits to the veteran.  The RO should 
requested copies of all medical records relied upon by that 
agency in granting SSA disability benefits to the veteran.  
If any medical records cited by the SSA are not provided, 
additional requests must be made until all such records have 
been obtained and associated with the claims folder.  

At his personal hearing held before an RO Hearing Officer in 
July 1991, the veteran testified that he had never suffered 
any injuries to his head, back or neck other than those 
during active service.  However, the medical evidence of 
record shows that the veteran sustained a work-related lumbar 
injury in a two-story fall in the early 1970's, as well as a 
cervical injury in late 1985, when he fell while hunting, 
striking his head and right shoulder and requiring an 
anterior cervical discectomy and fusion, C6-7.  If complete 
medical information regarding those injuries is not included 
in the medical records obtained from SSA, the RO should 
obtain information regarding the date and place of those 
injuries from the veteran, including whether he received 
Workman's Compensation benefits for either or both of those 
injuries, and all medical evidence regarding the nature, 
extent, and residual incapacity stemming from those injuries, 
including the veteran's two laminectomies, must be obtained 
and associated with the claims folders.  

The Board notes that the veteran has submitted numerous and 
conflicting assertions regarding the nature and extent of his 
inservice head injuries, and that he has denied sustaining 
any intercurrent injuries, including post-service lumbar, 
cervical, or head injuries, and a ruptured cervical disc with 
fusion.  The RO must take all necessary action to obtain 
complete and verifiable information regarding post-service 
and intercurrent injuries to the veteran's head, face and 
neck, and is entitled to have these matters considered when 
the veteran is next examined to determine the origin and 
severity of the veteran's service-connected headaches 
residual to a head injury.  

Further, the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West,  11 
Vet. App. 181, 182 (1998) (per curiam), citing  Mitchem v. 
Brown,  9 Vet. App. 136, 140 (1996).  For that reason, the RO 
must ask the examining VA neurologist to review the veteran's 
service medical records with particularity, as well as all 
medical evidence of the veteran's postservice and 
intercurrent head, face, and neck injuries in the 1970's, in 
1985, and in April 1990, and to distinguish between the 
disability attributable to any inservice head injury and his 
intercurrent postservice injuries.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999);  Quarles v. Derwinski,  3 Vet. App. 129 (1992).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers from whom he 
received treatment for his work-related 
lumbar spine injury sustained in a two-
story fall in the 1970's, as well as his 
cervical spine injury sustained in 1985.  
In addition, the veteran should be asked 
to state whether he received Workman's 
Compensation benefits or other disability 
benefits on account of those injuries.  
Further, the veteran should be asked to 
state the date that he underwent a left 
tympanoplasty at the VA Medical Center.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all pertinent records 
identified by the veteran that have not 
been previously secured.  In any event, 
the RO should obtain copies of the 
hospital summary and all clinical 
records pertaining to the veteran's left 
tympanoplasty, as well as emergency room 
treatment records of the veteran at the 
VAMC, New Orleans, on April 3, 1990, for 
a facial injury.  The RO should further 
obtain copies of all reports of magnetic 
resonance imaging (MRI) or computerized 
axial tomography (CAT) scans of the 
veteran conducted at the VAMC, New 
Orleans, Louisiana, at any time since 
1963.  The veteran should be informed 
that failure to provide the complete 
information requested may adversely 
affect the resolution of his claims.  

2.  The RO should ask the Social Security 
Administration (SSA) to provide copies of 
all medical records relied upon by that 
agency in granting SSA disability 
benefits to the veteran.  Those records 
must be obtained and associated with the 
claims folder.  If the RO finds that such 
records cite or refer to additional 
medical evidence which may be relevant to 
the veteran's claims, all such evidence 
must be obtained.  

3.  The RO should ask the National 
Personnel Records Center (NPRC) to make a 
further search for additional service 
medical records of the veteran.  

4.  Upon completion of the requested 
development, the RO should schedule 
another VA neurological examination of 
the veteran to determine the nature, 
extent, and etiology of the veteran's 
current headache disorder, and the 
relationship of that disability to the 
veteran's intercurrent postservice 
injuries to the head, neck and face.  The 
examiner must be provided the veteran's 
claims folders and a copy of this Remand 
order for review prior to the 
examination.  The examiner must further 
be informed that he may not rely upon the 
veteran's statements regarding the 
nature, severity, and circumstances of 
his inservice head injury, but must refer 
to the documented medical evidence.  The 
examining VA neurologist must review the 
veteran's service medical records with 
particularity, as well as all medical 
evidence of the veteran's postservice and 
intercurrent head, face, and neck 
injuries in the 1970's, in 1985, and in 
April 1990, and distinguish between the 
disability attributable to any inservice 
head injury, and that which is the result 
of his several intercurrent postservice 
injuries to the head, neck and face, or 
to other, intervening organic causes 
noted in the medical record.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
required development is incomplete, 
including if the report of VA 
neurological examination does not 
affirmatively reflect that the examiner 
has reviewed the veteran's service 
medical records and all records of 
intercurrent postservice injury to the 
veteran's head, neck and face, or if all 
requested opinions as to the nature, 
extent, and severity of the veteran's 
inservice head injury, as distinguished 
from residuals of his intercurrent 
postservice injuries to the head, neck, 
and face, have not been provided, the 
report is inadequate and corrective 
action should be implemented prior to 
returning the case to the Board.  

6.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate, on the merits, the issues 
of whether new and material evidence has 
been submitted to reopen a claim for 
service connection for bilateral 
defective hearing, and for service 
connection for residuals of perforation 
of the left tympanic membrane on a direct 
basis or as secondary to a service-
connected head injury, for service 
connection for diplopia, claimed as 
dizziness, on a direct basis or as 
secondary to a service-connected head 
injury, and for a rating in excess of 30 
percent for residuals of a head injury 
manifested by headaches, in light of the 
additional evidence obtained.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
representative should be provided an opportunity to respond.  
The appellant should be advised of the requirements to 
initiate and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of these claims.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F.   JUDGE   FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals


